ORDER
PER CURIAM.
The suggestion for rehearing en bane of intervenors General Motors Corporation and Automobile Importers of America, Inc. has been circulated to the full Court. The taking of a vote was requested. Thereafter, a majority of the judges of the Court in regular active service voted in favor of the suggestion. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that the suggestion is granted and this matter will be reheard by the Court sitting en banc, and it is
FURTHER ORDERED, by the Court en banc, that the opinion and judgment of December 2, 1986, 806 F.2d 1071 be, and the same hereby are, vacated.
A future order will govern further proceedings.